DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the [same] radius”, “the arc-shaped portion” or “the arc” recited in claim 5.
There is a lack of antecedent basis for “the biasing units” (plural) as recited in claim 6. Only a single biasing unit is recited in independent claim 1. There is no indication that the biasing unit comprises multiple biasing units.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morizumi (JP2003-315907) in view of Seya (JP5943258). Morizumi teaches a pan or tilt head (paragraph 14) comprising: a drive unit 13 which rotates a camera unit 12 in a predetermined direction; first and second gears 28a, 28b which rotate around a predetermined rotation axis (Y-axis) in the predetermined direction and are coaxial with the predetermined rotation axis; a third gear 26b which meshes with the first and second gears and transmits a driving force from the drive unit (figs 2 and 6). Morizumi teaches the salient features of the claimed invention except for a biasing unit which biases the second gear in the rotation axis direction, wherein the first gear, the second gear, and the third gear include helical gears, and wherein the second gear is disposed to be movable in the rotation axis direction with respect to the first gear. Seya teaches a biasing unit 11 which biases the second gear in the rotation axis direction (P direction, fig. 1), wherein the first gear, the second gear, and the third gear include helical gears (see figs. 2-3), and wherein the second gear 6 is disposed to be movable in the rotation axis direction with respect to the first gear 5. The applicant is directed to review figures 1-3 as well as the last paragraph of the English translation beginning at the bottom of page 1/2.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Seya for the purpose of reducing over advancing due to backlash.
Regarding claim 2, Seya teaches in figures 2-3 helix angles of 45° or less.  Regarding claim 3, Morizumi teaches in fig. 5 a pulley portion 26a which meshes with a timing belt 27. Regarding claim 4, the pulley portion 26a is configured to transmit a driving force (through 24a, 25 and 28) from the drive unit 24  by the timing belt 27.  Regarding claim 5, the first gear includes a plurality of arc-shaped ribs 28i having the same radius of the arc-shaped portion 28h, wherein the arc-shaped ribs are arranged so that the center of the arc substantially coincides with the rotation axis, and wherein a part of the second gear is fitted to an outer peripheral portion of the arc-shaped rib. The applicant is directed to review figure 4 of Morizumi.  Regarding claim 7, the predetermined direction includes at least one of panning and tilting. See fig. 2 of Morizumi.
Regarding claim 9, Morizumi teaches an imaging device comprising: a pan or tilt head which includes a drive unit for rotating a camera unit 12 in a predetermined direction, first 28a and second 28b gears for rotating around a predetermined rotation axis in the predetermined direction and coaxial with the predetermined rotation axis, a third gear 26 for meshing with the first and second gears and for transmitting a driving force from the drive unit. and a biasing unit for biasing the second gear in the rotation axis direction, and the camera unit which is attachable to the pan or tilt head. See figures 2 and 6. Morizumi teaches the salient features of the claimed invention except for wherein the first gear, the second gear, and the third gear include helical gears, and wherein the second gear is disposed to be movable in the rotation axis direction with respect to the first gear. Seya teaches a biasing unit 11 which biases the second gear in the rotation axis direction (P direction, fig. 1), wherein the first gear, the second gear, and the third gear include helical gears (see figs. 2-3), and wherein the second gear 6 is disposed to be movable in the rotation axis direction with respect to the first gear 5. The applicant is directed to review figures 1-3 as well as the last paragraph of the English translation beginning at the bottom of page 1/2.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Seya for the purpose of reducing over advancing due to backlash.
Regarding claim 8, Morizumi teaches a panning drive unit 25-28 which rotates the camera unit in a panning direction; and a tilting drive unit 29-34 which rotates the camera unit in a tilting direction, wherein each of the panning drive unit and the tilting drive unit includes the drive unit, the first gear (34a for tilt), the second gear (34b for tilt), and the third gear 32b. Morizumi teaches the salient features of the claimed invention except for wherein the first gear, the second gear, and the third gear includes helical gears, wherein the second gear is disposed to be movable in the rotation axis direction with respect to the first gear, and wherein the biasing unit is provided to bias the second gear in the rotation axis direction. Seya teaches a biasing unit 11 which biases the second gear in the rotation axis direction (P direction, fig. 1), wherein the first gear, the second gear, and the third gear include helical gears (see figs. 2-3), and wherein the second gear 6 is disposed to be movable in the rotation axis direction with respect to the first gear 5. The applicant is directed to review figures 1-3 as well as the last paragraph of the English translation beginning at the bottom of page 1/2.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Seya for the purpose of reducing over advancing due to backlash.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kajino (JP2004-197822) teaches a backlash eliminator for a pan/tilt camera where the backlash eliminator comprises a pair of gears having a same axis utilizing a scissor gear technique. Makita (U.S. Publication No. 2015/0185432) teaches that a scissor gear may be employed in other camera mechanisms to eliminate backlash.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852